OPINION OF THE COURT BY
GALBRAITH, J.
This is an appeal by the Honolulu Rapid Transit and Land Company, Lt’d., from the decision of the Tax Appeal Court, fixing the valuation of its property for Taxation purposes as of January 1, 1902. The return of the Company placed the aggregate value of its taxable property at $266,730.00. This amount was increased by the assessor to $509,500.00 and the Tax Appeal Court reduced it to $409,000.00. The difference between the valuation given in the return and that fixed by the Tax Appeal Court ($142,270.00) is the amount involved in the appeal.
The taxpayer returned specific items of property that it claimed was subject to taxation without.returning any value for its franchise. It also contends that a part of its property of the aggregate value of $65,000.00 is exempt from taxation under section 30, Act 69, Laws of 1898 — the law granting its franchise, but does not set out in the return the amount or character of property claimed to be exempt under this section.
W. R. Castle for Taxpayer.
Robertson & Wilder for the Assessor.
The Tax Court found that the Assessor was justified in making the assessment on the basis of an “enterprise for profit" under Sec. 871, Civil Laws, and found “that deduction must be made under Sec. 30, Laws of 1898, for material and supplies not in use”. “The Court further finds that a reduction of 20 per cent, on market price of stock is reasonable -under the conditions of January 1st, 1902, and appraises value as follows:
Stock $236,250 (less 20%).$189,000 00
Bonds $300,000 (less 5%). 285,000 00
- $474,000 00
Material and supplies not in use. . . 65,000 00
$409,000 00
“The Taxable value in this case is fixed at the above figure of $409,000.”
The evidence fails to show that the valuation of the property by the Tax Appeal Court was excessive or more than the full cash value thereof at the date of the assessment and the same is therefore affirmed. It is so ordered.